FILED
                           NOT FOR PUBLICATION                               FEB 21 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LINNA YE,                                        No. 15-16742

              Petitioner-Appellant,              D.C. No. 2:13-cv-00972-MCE

 v.                                              MEMORANDUM*

DIRECTOR OF CORRECTIONS AND
REHABILITATION,

              Respondent-Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                          Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      California state prisoner Linna Ye appeals pro se from the district court's

judgment denying her habeas corpus petition under 28 U.S.C. § 2254. We have

jurisdiction under 28 U.S.C. § 2253. We review a district court’s denial of a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
habeas corpus petition de novo, see Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir.

2011), and we affirm.

      Ye contends that her trial counsel rendered constitutionally ineffective

assistance by failing to investigate, or introduce evidence as to, telephone records

that were introduced by the government. The state court’s rejection of this claim

was not contrary to, or an unreasonable application of, Strickland v. Washington,

466 U.S. 668 (1984), nor an unreasonable determination of the facts in light of the

evidence presented in state court. See 28 U.S.C. § 2254(d); Harrington v. Richter,

562 U.S. 86, 101-03 (2011).

      We treat Ye’s additional argument as a motion to expand the certificate of

appealability and deny the motion. See 9th Cir. R. 22-1(e); Hiivala v. Wood, 195
F.3d 1098, 1104-05 (9th Cir. 1999).

      AFFIRMED.




                                          2                                      15-16742